                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


In Re: SOUTHERN MARINE                        Case No. 2:21-cv-137-SPC-NPM
TOWING & SALVAGE, INC.                        IN ADMIRALTY
d/b/a TOW BOAT U.S.
NAPLES/MARCO ISLAND,

Petitioner.


                                      ORDER

      Before the Court is a Notice of and Request for Entry of Default (Doc. 20).

Petitioner requests the Court direct the Clerk to enter a default against all parties

having an interest in this matter other than claimants Paul van Gils and Claudia van

Gils. (Doc. 20, pp. 2-3). No response to the request for default was filed and the time

to respond has lapsed.

      In February 2021, Petitioner filed a Complaint and Petition for Exoneration

From or Limitation of Liability pursuant to the Shipowner’s Limitation of Liability

Act, 46 U.S.C. § 30501 et seq. This action concerns an incident involving the subject

vessel and a 42' Hallberg-Rassy Sailboat with claimants Paul and Claudia Van Gils

aboard. (Doc. 1). The Court entered an Order Approving Ad Interim Stipulation of

Value, and Directing Issuance of Limitation Injunction and Notice (Doc. 8). The

Court directed all claimants to file their claims or answers with the Clerk of Court


                                          1
by April 22, 2021 or be defaulted. (Doc. 8, p. 3). Only Paul and Claudia Van Gils

filed an Answer and Third Party Complaint and Claim. (Docs. 10, 11).

       Pursuant to Supplemental Rule F(4), 1 and Section 6(a) of the Admiralty and

Maritime Practice Manual,2 Petitioner filed a Proof of Publication, indicating the

Clerk’s Notice was published in the News-Press, a daily published newspaper in Lee

County, Florida on the following dates: March 2, 2021, March 9, 2021, March 16,

2021, and March 23, 2021. (Doc. 20-1). The Notice stated that the failure to timely

file a claim by April 22, 2021 will result in the claim being defaulted. (Doc. 20-1).

       Petitioner has complied with the Supplemental Rules for Certain Admiralty

and Maritime Claims, the Federal Rules of Civil Procedure, and the Court’s

Admiralty and Maritime Practice Manual. Accordingly, the Notice of and Request

for Entry of Default (Doc. 20) is GRANTED. The Court directs the Clerk of Court

to enter a Clerk’s Default pursuant to Federal Rule of Civil 55(a) against all

claimants except Paul van Gils and Claudia van Gils. By July 1, 2021, Petitioner

shall file a motion for default judgment as to the defaulted parties.




1
  Supplemental Rule F(4) provides in part that the notice of claims “shall be published in such
newspaper or newspapers as the court may direct once a week for four successive weeks prior to
the date fixed for the filing of claims.”
2
  Section 6(a) of the Admiralty and Maritime Practice Manual, provides: “[t]he plaintiff must
publish the notice in accord with the provisions set forth in Supplemental Rule F(4) and Section
1(e).”
                                               2
ORDERED in Fort Myers, Florida on May 27, 2021.




                              3
